Order entered January 15, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01202-CR
                                      No. 05-13-01203-CR
                                      No. 05-13-01204-CR
                                      No. 05-13-01205-CR
                                      No. 05-13-01206-CR

                        DEMETRIUS LAMAR HIMPHILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F12-21204-W, F12-21205-W,
                          F12-21206-W, F13-55023-W, F13-55024-W

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s records in these

appeals within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE